UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1894


MACARTHUR DAY,

                 Plaintiff - Appellant,

          v.

FRANK MORGAN; CONNIE LONG; ED ESTRIDGE; LEE WALKER; RONALD
CHESTNUT;  LINDA   HORTON; KCSD,   Kershaw  County  School
District,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cv-00454-JFA)


Submitted:   January 30, 2012              Decided:   February 9, 2012


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


MacArthur Day, Appellant Pro Se.         Kenneth Lendren Childs,
Jasmine Rogers Drain, Allen Dean Smith, CHILDS & HALLIGAN,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            MacArthur        Day    appeals     the    district   court’s    order

accepting     the   recommendation         of    the    magistrate   judge    and

dismissing his complaint.             We have reviewed the record and find

no reversible error.               Accordingly, we affirm for the reasons

stated by the district court.            Day v. Morgan, No. 3:10-cv-00454-

JFA   (D.S.C.   Aug.    3,    2011).      We    dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                          2